              Case 18-19441-EPK          Doc 103      Filed 10/05/18     Page 1 of 35



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                   Case No. 18-19441-EPK

Debtor.                                                Chapter 11
____________________________________/

              DEBTOR’S MOTION TO LIMIT CREDIT BIDS WITH RESPECT
                  TO SALE OF SUBSTANTIALLY ALL OF ITS ASSETS

         160 Royal Palm, LLC (the “Debtor”), hereby files this Motion to Limit Credit Bids with

Respect to Sale of Substantially All of its Assets (the “Motion”), and in support thereof, states as

follows:

                                   FACTUAL BACKGROUND

A.       The Parties.

         1.     The Debtor is a Florida limited liability company that filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code on August 2, 2018 (the “Petition Date”). The

Debtor’s principal asset is a partially completed hotel-condominium project known as the Palm

House Hotel (the “Hotel”) located at 160 Royal Palm Way, Palm Beach, FL 33480.

         2.     Prior to the Petition Date, the Circuit Court for the Fifteenth Judicial Circuit in and

for Palm Beach County, Florida appointed Cary Glickstein (“Mr. Glickstein”) as a receiver over

the Hotel, and later appointed him as the sole and exclusive manager of the Debtor. Mr. Glickstein

continues to operate the Debtor as a debtor in possession.

         3.     Palm House, LLC (the “Palm House”) is a Delaware limited liability company

whose sole purpose is to own 100% of the Debtor. Gerry Matthews owns 99% of Palm House for

the benefit of his brother, Robert Matthews (“Mr. Matthews”) and Maria “Mia” Matthews (“Mrs.


{2234/000/00417345}                               1
                Case 18-19441-EPK             Doc 103        Filed 10/05/18        Page 2 of 35



Matthews”), Mr. Matthew’s wife. The remaining 1% is owned by Ryan Black.1 During all

relevant periods prepetition, Mr. Matthews effectively controlled Palm House.

        4.       Until August 2013, Glenn Straub (“Mr. Straub”) owned 100% of the Debtor. Mr.

Straub served as the Debtor’s manager and president until September 17, 2013. On September 17,

2013, Mr. Straub filed a Resignation of Member, Managing Member or Manager from Florida or

Foreign Limited Liability Company (the “Resignation”) with the Florida Department of State,

Division of Corporations. A copy of the Resignation is attached hereto as EXHIBIT A.

        5.       Mr. Straub owns and controls KK-PB Financial, LLC (“KK-PB”), a Florida limited

liability company with its principal place of business located at 13501 South Shore Boulevard,

Suite 103, Wellington, Florida 33414. KK-PB has alleged it has a secured claim against the Hotel.

See ECF No. 69.

        6.       Palm House Hotel, LLLP (“PHH”) is a Florida limited liability partnership, with

its principal place of business located at 9100 Belvedere Road, #207, Royal Palm Beach, Florida

33411. PHH is owned by and/or controlled by Joseph Walsh (“Walsh”) through two of his

companies, South Atlantic Regional Center, LLC and USREDA Holdings LLC. The Debtor

believes that PHH may assert a secured claim against the Hotel and a right to credit bid.

B.      Mr. Matthews, KK-PB, Mr. Straub and PHH Are Involved in a Fraudulent Scheme
        to Defraud Foreign Nationals to Invest Over $50 Million Dollars in a Hotel Project.

        7.       On November 14, 2016, approximately 63 foreign nationals (the “EB-5 Creditors”)

filed a complaint with the United States District Court for the Southern District of Florida initiating

Case No. 9:16-cv-81871-KAM. On August 30, 2017, the EB-5 Creditors filed an Amended


1
  In Mr. Matthews’ chapter 11 disclosure statement, he explains how his brother holds the beneficial interest of the
Palm House in trust for him and Mrs. Matthews. See In re Robert Matthews, Case No.: 17-23426-MAM. Also, in his
Official Form 26 Periodic Report, Mr. Matthews lists: i) a “Joint Equitable/Beneficial interest in 99% membership
interest” in Palm House and ii) an “Indirect interest via Palm House LLC, which owns a 100% membership interest
in 160 Royal Palm LLC” in the Debtor. See ECF No. 37, 17-23426-MAM.

{2234/000/00417345}                                      2
                Case 18-19441-EPK              Doc 103        Filed 10/05/18        Page 3 of 35



Complaint Seeking Damages and Preliminary and Permanent Injunctive Relief (the “EB-5

Complaint”) that names the following parties as defendants: Joseph Walsh, Joseph Walsh, Jr., J.

Marcus Payne, David Derrico, South Atlantic Regional Center, LLC, USREDA, LLC, JJW

Consultancy, Ltd., Mr. Matthews, Mrs. Matthews, Gerry Matthews, Ryan Black, Palm House,

Palm House PB, LLC, Mirabia, LLC, Bonaventure 22, LLC, ALIBI LLC, Alibi Ltd., Nicholas

Laudano, New Haven Contracting South, Inc., Botticelli Advisors, LLC, NJL Development Group

LLC, Ali Herischi, Herischi & Associates LLC, Eric Erkan Nur, and KK-PB (collectively, the

“Bad Actors”)2, along with Leslie Robert Evans, Leslie Robert Evans & Associates, P.A. and PHH

(collectively, with the Bad Actors, the “Defendants”).3 A copy of the EB-5 Complaint is attached

hereto as EXHIBIT B.

         8.       The EB-5 Creditors assert that the Bad Actors orchestrated a massive scheme to

fraudulently induce them to invest approximately $50 million upon promises of U.S. citizenship

in exchange for their investments.

         9.       Each of the EB-5 Creditors invested $500,000 (plus an estimated $40,000

administrative fee) in exchange for an alleged first-priority lien on the Hotel through PHH. The

EB-5 Complaint asserts inter alia the following factual allegations:

              a. KK-PB, along with the other Bad Actors, preyed on foreign nationals with minor
                 children desirous of leaving foreign countries, such as China and Iran, to provide
                 their families with the opportunity for a better life in the United States through the
                 EB-5 program, and conspired to fraudulently induce each Plaintiff to invest
                 $500,000, plus a $40,000 “administrative fee,” into a purported Palm Beach real
                 estate project, known as the “Palm House Hotel” which was simply a mechanism
                 to steal Plaintiffs’ funds and distribute them among the conspirators.



2
 The foregoing individuals were defined as the “Bad Actors” in the EB-5 Complaint. The Debtor does not use that
phrase pejoratively and has adopted it herein solely for consistency purposes.
3
  The EB-5 Creditors also named the Debtor as a defendant; however, upon the Debtor filing a suggestion of
bankruptcy, the district court entered an order staying the case as to the Debtor [Dist. Ct. ECF No. 312, Case No. 16-
81871].

{2234/000/00417345}                                       3
             Case 18-19441-EPK         Doc 103      Filed 10/05/18    Page 4 of 35



           b. The Bad Actors fraudulently obtained $500,000, plus $40,000-$60,000 in
              administrative fees, from each foreign investor through the sale of alleged equity
              interests in PHH that would be involved in the development of the Palm House
              Hotel, claiming that the investment would qualify them under the EB-5 program
              administered by United States Citizenship and Immigration Services.

           c. The EB-5 Creditors’ funds were supposed to be held in an escrow account unless
              and until their I-526 immigration petitions were approved by the United States
              government. If and when the EB-5 Creditors’ I-526 petitions were approved, the
              funds were supposed to be used to create at least 10 full-time jobs for qualifying
              U.S. workers, in this case by: (a) finishing the renovation and development of an
              existing luxury hotel structure in Palm Beach; (b) serving Palm Beach County by
              seeking to create jobs and increase U.S. exports by developing an upscale resort
              hotel; and (c) creating at least 790 direct and indirect jobs to support the EB-5
              guidelines and the number of investors sought.

           d. The EB-5 Creditors’ funds were not held in the escrow account. Instead, contrary
              to all of the written and oral representations, the EB-5 Creditors’ funds were stolen
              and transferred from the escrow account to other accounts and pillaged for the
              personal pleasure of the conspirators.

           e. Specifically, once the EB-5 Creditors’ funds arrived in the escrow account, most of
              the money was immediately moved to a second account. From those two accounts,
              between $10,000,000-$20,000,000 of the EB-5 Creditors’ funds were stolen, and
              never sent to the project or anyone else purportedly associated with the
              development of the project. Rather, those funds were “skimmed” right off the top,
              and used for non-allowable purposes, including personal expenses and investments.

           f. After $10,000,000-$20,000,000 of the EB-5 Creditors’ funds were immediately
              stolen, additional transfers of between $20,000,000-$25,000,000 of the EB-5
              Creditors’ funds were sent to pay the other conspirators in the scheme. Those funds
              were used to: (a) purchase multiple homes, investment property, a 151 foot yacht
              that cost almost $6,000,000, a luxury car, vacations, and other accoutrements of a
              life of luxury; (b) pay personal debts, including more than $266,000 in personal
              back taxes; and (c) grease all the wheels that furthered the criminal scheme,
              including a licensed attorney that helped fraudulently induce the certain victims’
              investments.

           g. Virtually none of the EB-5 Creditors’ funds were used develop the property, no
              jobs were created, and no EB-5 visas were issued to any of the the EB-5 Creditors.
              Accordingly, over 90 foreigners are now unable to leave their respective countries
              and have lost their entire lifesavings.

           h. With respect to KK-PB specifically, while it obtained its mortgage in August 2013,
              it did not record its mortgage until seven (7) months later, on March 28, 2014, which
              created the façade that the real property was unencumbered by such debt and that

{2234/000/00417345}                             4
             Case 18-19441-EPK         Doc 103      Filed 10/05/18    Page 5 of 35



               the EB-5 Creditors would, indeed, obtain a first mortgage on the real property that
               fully secured their investment once a purported bank loan was paid off.

           i. KK-PB also improperly benefited from the scheme by receiving transfers of the
              EB-5 Creditors’ stolen money.

           j. The EB-5 Creditors have alleged that the certain Bad Actors transferred between
              $20,000,000-$25,000,000 of the EB-5 Creditors’ funds to accounts belonging to
              KK-PB and six other parties.

           k. Mr. Straub and KK-PB were aware that PHH intended to offer an EB-5 visa
              program at the Palm House Hotel, and that they intended to obtain foreign investors
              in the project.

           l. Upon information and belief, Mr. Straub and KK-PB were informed that the foreign
              investors were told that there was a $29,500,000 bank loan and mortgage against
              the property, and that those funds were being used to create jobs and continue the
              construction.

           m. Upon information and belief, Mr. Straub and KK-PB were informed that the foreign
              investors were told that their investments would be used to pay off the $29,500,000
              bank loan, at which time they would receive a first mortgage on the Property.

           n. Upon information and belief, Mr. Straub and KK-PB were informed that the foreign
              investors would be told that their investments would be fully secured by the
              Property.

           o. Upon information and belief, Mr. Straub and KK-PB intentionally failed to record
              the Mortgage for almost seven (7) months to create the façade to potential foreign
              investors that the Property was unencumbered by his mortgage, which was in
              excess of $27,000,000.

           p. Upon information and belief, Mr. Straub and KK-PB recorded the Mortgage on
              March 28, 2014, only after being informed that most of the EB-5 Creditors had
              already performed their due diligence, signed their documentation, and wired their
              investments to be used at the Palm House Hotel project.

           q. Mr. Straub and KK-PB conspired with and/or enabled the Bad Actors to
              fraudulently sell the Palm House investment opportunity to the EB-5 Creditors.

           r. It was never disclosed to the EB-5 Creditors that a prior mortgage in favor of the
              prior owner/developer existed on the Property.

           s. The Bad Actors represented to the EB-5 Creditors that the only loan on the project
              was a bank loan, which was being used to create jobs and continue the construction.



{2234/000/00417345}                             5
               Case 18-19441-EPK        Doc 103      Filed 10/05/18   Page 6 of 35



             t. Further, Mr. Straub and KK-PB impermissibly benefitted from their conduct by
                collecting payments on the Mortgage from the EB-5 Creditors’ funds.

             u. With respect to PHH, the EB-5 Creditors were fraudulently induced to each invest
                $500,000 into PHH in exchange for an interest, the false promises of United States
                EB-5 visas, and the ultimate return of their investment, with interest.

       10.      The EB-5 Complaint also includes fraudulent transfer counts against KK-PB and a

claim for an equitable lien against the Hotel. The case is presently set for jury trial on June 29,

2020. The EB-5 Creditors have filed proofs of claim in the Debtor’s bankruptcy case that appear

to allege an equitable lien on the Hotel.

C.     The Hotel and Most Recent Leveraged Buy-Out Transaction.

       11.      In August 2006, Mr. Matthews purchased the Hotel through a company known as

Royal 160, LLC. Royal 160 defaulted on its mortgage and in 2009 its secured lender initiated a

foreclosure proceeding.

       12.      Ultimately, the Hotel was sold at auction and Mr. Straub acquired the Hotel

(through the Debtor) for $10,000,000. On October 22, 2009, the state court issued a certificate of

title to the Debtor, which Mr. Straub recorded on the same day. A copy of the recorded certificate

of title is attached hereto as EXHIBIT C.

       13.      In August 2013, when certain of the Bad Actors are alleged to have begun traveling

to China and Iran to solicit victims for the fraudulent EB-5 program and Hotel project, Mr. Straub

and Mr. Matthews negotiated a sale of Mr. Straub’s membership interest in the Debtor to Palm

House, which would then be controlled by Mr. Matthews, for the purchase price of $36 million

dollars. EB-5 Compl. ¶¶ 77, 80. It appears that in 2012, Mr. Straub and the Debtor considered a

sale of the Hotel to a company controlled by Mr. Matthews but ultimately to sell Mr. Straub’s

interest in the Debtor instead.




{2234/000/00417345}                              6
                Case 18-19441-EPK        Doc 103     Filed 10/05/18     Page 7 of 35



        14.      Through what can best be described as a classic leveraged buyout transaction, Mr.

Straub received significant consideration for the purchase of his membership interest in the Debtor

and in exchange the Debtor became saddled with substantial debt for no benefit.

        15.      Specifically, in August 2013, while serving as the manager and president of the

Debtor, Mr. Straub agreed to sell his ownership interest in the Debtor to Palm House. In exchange,

Mr. Straub received:

              a. A promissory note (the “Note”) and mortgage (the “Mortgage”) executed by the
                 Debtor in favor of KK-PB for $27,468,750, and

              b. Cash in the amount of approximately $6.9 million, $2.9 million of which came from
                 the accounts of the EB-5 Creditors.

A copy of the Note is attached hereto as EXHIBIT D, and a copy of the Mortgage is attached hereto

as EXHIBIT E. Copies of the wire transfers from the EB-5 Creditors and related emails are attached

hereto as EXHIBIT F.

        16.      The Debtor, however, received nothing in exchange for the $27 million Mortgage.

This fact should be undisputed.

        17.      On July 22, 2015, in connection with its defense of the state court foreclosure

action, the Debtor took the deposition of Mr. Straub.

        18.      Mr. Straub was unable to describe any consideration provided to the Debtor. For

example, when Mr. Straub was asked whether KK-PB wired funds to the Debtor for the

transaction, he testified:

        That's a legal question. I wouldn't be there to receive a wire or anything else that
        was sent. I don't know anything about those things.

        I have no idea but it might be hearsay anyways, so if somebody would have told
        me that the wire got done I wouldn't know what the wire was for or what the amount
        is; it's just the idea that that's clerical work outside of my operations background.




{2234/000/00417345}                              7
              Case 18-19441-EPK        Doc 103       Filed 10/05/18    Page 8 of 35



Straub. Depo. Tr. 79:2-79:15, July 22, 2015. A copy of the Mr. Straub’s deposition transcript is

attached hereto as EXHIBIT G.

       When Mr. Straub was asked whether KK-PB ever transferred anything of value to the

Debtor, Mr. Straub testified:

       Over my pay scale. That’s not my job to do in the company. I’m in operations. If
       that's what the company did, the company speaks will give you some- some person
       personally would know that in detail more than I would. I’m into moving two by
       fours around, I’m into hiring contractors to put air conditioning in.

Straub. Depo. Tr. 82:4-82:13.

       When asked whether KK-PP wrote a check to any third party with respect to the

transaction, Mr. Straub testified:

       I wouldn't know right sitting here. The document reflects that we would have
       probably been able to answer that, but as far as me sitting here memorizing all these
       different companies. So, the question is find a document if a document exists. That
       is KK, whatever wrote a check.

Straub. Depo. Tr. 33:18-34:2.

       19.     As a result of Mr. Straub’s evasive testimony, the following day Alan Burger,

foreclosure defense counsel for the Debtor, emailed Alexander Domb (“Mr. Domb”), counsel for

Mr. Straub. seeking to narrow the issues and determine what, if any, consideration the Debtor

received in exchange for the $27 million Mortgage to KK-PB. In response, Mr. Domb stated the

following:

               I am actually dumbfounded that you are stuck on the question of KK-PB’s
               advance of funds by wire or any other means. I believe the Assignment of
               Interest Agreement provides for the fact that Glenn Straub personally was
               the Seller of 100% of his membership interest in the LLC known as 160
               Royal Palm to Buyer Palm House, LLC. Based on the way in which the
               transaction was finally structured, Glenn Straub, as the Seller, was entitled
               to receive the sum of $27,468,750.00 from the purchaser representing the
               balance of the amount due in payment for his asset. The only thing the
               purchaser entity owned of value was its newly acquired interest in 160
               Royal Palm which owned the real property, which real property was

{2234/000/00417345}                              8
             Case 18-19441-EPK          Doc 103       Filed 10/05/18    Page 9 of 35



                pledged as collateral security for the payment of the balance of the purchase
                price to either Glenn Straub, or an entity of Glenn Straub’s choosing.

                No money changed hands. An asset changed hands (100% of the
                membership interest in 160) for which the entire purchase price was not
                paid by the Buyer, and so in exchange for the promise to pay the balance of
                the purchase price for the asset at a later date (promissory note to KK-PB),
                which was secured by a mortgage on the dirt owned by 160 Royal Palm, an
                asset owned by the acquiring entity, Palm House, LLC.

                In the circumstance, there is no wire, no transfer of funds, nor a check for
                $27,468,750.00. Can we move on to the next issue?

       A copy of the July 23, 2015 emails between Mr. Burger and Mr. Domb is attached hereto

as EXHIBIT H.

D.     KK-PB Initiates a Suspect Foreclosure Action Against the Debtor and Hotel that
       Sheds Further Light on the Overreaching and Inequitable Nature of the Leveraged
       Buy-Out Transaction.

       20.      KK-PB appears to have received three monthly payments on account of the Note

and Mortgage from funds provided by the EB-5 Creditors. The Notice of Default attached to KK-

PB’s Third Amended Complaint (the “KK-PB Complaint”) as Exhibit 4 states in part that “the

Borrower made monthly payments due November 1, 2014, December 1, 2014 and January 1,

2015.” A copy of the KK-PB Complaint is attached hereto as EXHIBIT I. Deposition testimony

of Mr. Matthews suggests that the three mortgage payments came from Mr. Walsh and thus would

likely be funds from the EB-5 Creditors. Matthews Depo. Tr. 77:6 – 77:18, May 12, 2016. A

copy of Mr. Matthews deposition transcript is attached hereto as EXHIBIT J.

       21.      Approximately a year after the closing, on September 12, 2014, KK-PB initiated a

foreclosure action against the Debtor initially based only on alleged waste, and filed a Third

Amended Complaint on March 23, 2015 (the “KK-PB Complaint”), a copy of which is attached

hereto as EXHIBIT K. The KK-PB Complaint alleges that six months after the transaction closed,




{2234/000/00417345}                               9
               Case 18-19441-EPK             Doc 103         Filed 10/05/18       Page 10 of 35



the Debtor failed to make the monthly payment due on February 1, 2015 and subsequent payments.

See KK-PB Compl. ¶ 13.

        22.      The Debtor filed an Answer to Fourth Amended Complaint, Second Amended

Affirmative Defense and Second Amended Counterclaims, a copy of which is attached hereto as

EXHIBIT L, that raises counts of quiet title, rescission of note, tortious interference with

advantageous business relationship, breach of fiduciary duty, indemnity and negligent

misrepresentation (the “Counterclaims”).

        23.      The KK-PB Complaint and foreclosure action are suspect for a number of reasons,

and further shed light on the overreaching and inequitable nature of the above-referenced leveraged

buy-out transaction. For example:

              a. The KK-PB Complaint only names two defendants, despite the existence of
                 numerous judgment and construction lien creditors.

              b. KK-PB does not record a lis pendens.

              c. The parties have an inordinately difficult time determining what happened during
                 the closing and who received what funds, which should be a straightforward task.

              d. The closing statement, a copy of which is attached hereto as EXHIBIT M, makes
                 little sense and has numerous errors, including identifying the “seller” as Palm
                 House and the “buyer” as the Debtor when the Debtor already owned the Hotel and
                 was not buying anything through the transaction, and the seller was Mr. Straub,
                 who was selling his membership interest in the Debtor.

              e. During a deposition on October 19, 2015, Leslie Evans, Esq. (“Mr. Evans”), the
                 closing attorney for the transaction who has since been indicted by a federal grand
                 jury in Connecticut in connection with his involvement in the EB-5 fraud,4 testified
                 in part that:

                          [t]his was one of the craziest, sloppiest closings that I've ever had in
                          40 years and I'm not sure what the hell went on with some of it. All
                          I know is that there were certain agreements between some of the
                          principles [sic].

4
 A copy of the recently unsealed indictment is attached hereto as EXHIBIT N. Mr. Evans has also been sued in various
civil actions for his involvement in the EB-5 fraud discussed above.

{2234/000/00417345}                                     10
              Case 18-19441-EPK          Doc 103        Filed 10/05/18    Page 11 of 35



                Evans Depo. Tr. 37:1-37:12, October 19, 2015. A complete copy of Evans
                deposition transcript is attached hereto as EXHIBIT O.

             f. Mr. Evans testified throughout his deposition that many (if not all) of the dollar
                amounts listed in the closing statement were inaccurate. For example, the closing
                statement provides that the “seller” was to receive $6,220,920.86 in cash at closing.
                But as of August 29, 2013, Evans testified that he was allegedly holding only
                $3,090,000.00 in trust. See Evans Depo. Tr. 23-27. When asked why he would
                have signed the closing statement knowing that it was inaccurate, Mr. Evans stated
                “[t]he reason being is that this was being directed in large part out of Connecticut.
                It was late at night. They said sign it, we understand what it is; sign it. And I signed
                it.” Id. at 33:2-34:2.

             g. It is unclear why Mr. Evans, as the closing attorney, was taking direction from a
                Connecticut law firm, but the deposition transcript clearly reveals that Mr. Evans
                allowed himself to be used as a puppet. At one point, Mr. Evans testified that “I
                did what I was told by Connecticut, in conjunction with Craig Galle . . . .” Id. at
                38:9-38:10.

             h. Evans even testified that there were several side deals going on here. Specifically,
                when questioned about some of the discrepancies in the closing statement, Evans
                testified that:

                        That’s what the document says but there were some negotiations going on
                        there between the various representatives and the attorney, Craig Galle, and
                        the attorney up at Rogin Nassau that it was what it was. I never receive[d]
                        the $744,402.00, per se, from the seller that’s described in the escrow
                        agreement from Glenn Straub. The seller here is Palm House, LLC, so
                        there’s a difference. There were some side agreements and discussions
                        amongst themselves and nobody objected to any of this until recently.

             Id. at 30:7-30:17 (emphasis added).

E.     Mr. Straub Fails to Timely Construct the Hotel, Encumbers the Property with a Town
       Fine, and Fails to Provide the Agreed Upon Payment for Such Fine.

       24.      Prior to August 2013, while Mr. Straub owned and controlled the Debtor and Hotel,

he committed to the Town of Palm Beach (the “Town”) to complete the construction of the

improvements on the Hotel by February 14, 2013. An Amendment and a Second Amendment to

Declaration of Use Agreement was recorded against the Hotel that provides that if such

improvements were not timely concluded, the Hotel owes the Town a $2,000 daily fee for



{2234/000/00417345}                                11
              Case 18-19441-EPK             Doc 103        Filed 10/05/18      Page 12 of 35



noncompletion. Mr. Straub failed to complete the improvements and the Town imposed the daily

fee commencing on February 15, 2013.

        25.      While the Town daily fine was accruing, Mr. Straub sold his ownership interest in

the Debtor to Palm House. As part of the transaction, Mr. Straub and Palm House entered into an

Escrow Agreement dated August 30, 2013, a copy of which is attached hereto as EXHIBIT P, which

provided that Mr. Straub would deposit $744,442 with an escrow agent to address the Town fine

and other violations, and if such violations were not resolved within a few months, the funds would

be released to Palm House.

        26.      The Town fine remained unresolved as of the Petition Date. In violation of the

Escrow Agreement, the $744,442 was never paid to Palm House or the Debtor. Nor were any of

the violations resolved with the Town. The Debtor, however, has been negotiating with the Town

to resolve such fine, and to such end filed the Debtor’s Motion for Approval of Settlements with

the Town of Palm Beach [ECF No. 97].

F.      A Federal Grand Jury in Connecticut Indicts Mr. and Mrs. Matthews, and Mr.
        Straub Pays for Their Legal Defense, and the Securities and Exchange Commission
        Sues Mr. Matthews, Palm House and Other Parties.

        27.      In March 2018, the U.S. Attorney for the District of Connecticut charged Mr.

Matthews with a twenty-nine count indictment relating to the fraud perpetuated against the EB-5

Creditors, including inter alia tax claims of evasion, wire fraud and bank fraud.5 Mr. Matthews

was released on a $500,000 bond.




5
  The U.S. Attorney also charged Gerry Matthews and Nick Laudano (the principal of the Hotel’s contractor) for
similar crimes. Gerry Matthews and Nick Laudano have both plead guilty, Gerry Matthews to a charge of wire fraud
and Nick Laudano to charges of bank fraud and illegal monetary transactions. Both men are awaiting sentencing. A
copy of the transcript from Gerry Matthews’ plea hearing is attached hereto as EXHIBIT Q. The transcript clearly
articulates Mr. Matthews’ and Gerry Matthews’ involvement in the scheme to defraud the EB-5 Creditors.

{2234/000/00417345}                                   12
             Case 18-19441-EPK          Doc 103       Filed 10/05/18    Page 13 of 35



       28.     Subsequently, a federal grand jury in Connecticut indicted Mrs. Matthews last

month. The government charged Mrs. Matthews with tax evasion, and she was released on a

$100,000 bond. The charges relating to Mrs. Matthews further outline how the Matthews used the

Debtor as a vehicle to defraud the EB-5 Creditors and also defraud the IRS by using the Debtor to

shield themselves from income that would otherwise be taxable.

       29.     Despite being allegedly owed over $37 million, Mr. Straub funded the retainer for

the Matthews’ criminal defense attorneys. In a recent lawsuit against the Connecticut law firm of

Wiggin & Dana, LLP, Mr. Straub describes in detail how he (through Palm Beach Polo, Inc.,

another Straub entity) paid for Mr. Matthews’ retainer in the criminal matter. A copy of the

complaint against Wiggin & Dana, LLP is attached hereto as EXHIBIT R.

       30.     On August 3, 2018, the Securities and Exchange Commission filed a complaint

against Palm House, Mr. Matthews and other parties for violating the antifraud provisions of the

federal securities laws relating to the EB-5 fraud. A copy of such complaint is attached hereto as

EXHIBIT S.

       31.     The SEC complaint further outlines how the Matthews used EB-5 Creditor monies

to fund their lavish lifestyle. Nonetheless, as described in greater detail infra, for reasons unknown

to the Debtor, Mr. Straub has continued to aid the Matthews’ efforts in defrauding their creditors.

G.     Mr. Straub and the Matthews’ Tangled Financial and Personal History.

       32.     Mr. Straub and the Matthews have a long and tangled history involving financial

(and potentially non-financial) dealings that are highly unusual and unlike any debtor-creditor

relationship the Court has likely ever seen. Mr. Straub has repeatedly acted in a manner unlike

any legitimate, arm’s length lender.




{2234/000/00417345}                              13
              Case 18-19441-EPK          Doc 103       Filed 10/05/18    Page 14 of 35



        33.       Mr. Straub has been keenly aware of Mr. Matthews’ prior financial troubles and the

many serious allegations of financial fraud made against Mr. Matthews since as early as 2009.

        34.       Despite the knowledge that Mr. Matthews was an extremely poor credit risk, Mr.

Straub has continued to “lend” the Matthews money and engage in unconventional business deals

with them.

        35.       Mr. Straub views Mr. Matthews as a “hustler.” During Mr. Straub’s deposition, he

testified that:

        [Mr. Matthews] didn’t lose that house. I know some way that son of a gun still
        holding on to I don’t know $16 million house on the ocean without paying anybody
        anything so I know Bob is a hustler and if you're going to bet on somebody. If he’s
        a hustler someway he’s going to convince the next guy to come up with the money,
        get a hold of Koch and bring Koch down and get a hold of Green and bring Green
        down. There are people in Palm Beach that are a lot riskier than what I am and can
        afford to write it off.

        If I lose -- if I lose this case based on the fact I didn’t follow the proper procedures
        then that just goes to prove to teach me that I’m in a riskier business because I
        believe I look at the person, that I give them loans based on the person not on
        something else so I guess normal bankers wouldn’t touch him because he wouldn’t
        qualify. In my case he’s a hustler and I’m not saying right or wrong but he’s a
        hustler and he obviously convinced your clients to come up with some money and
        then he moved that money around besides just to get them the money move the
        money around. So that proves this kid is a hustler. Now maybe you guys will go
        after criminal means or whatever it may be or whatever agreements that’s up to you
        guys I don’t follow with the time period but the guy had proven that me lending
        him money if he did it once before he maybe come up the third time to pay me off,
        who knows. If get paid off. Then I was right, if I was wrong I would eat it both
        ways. I would take the damn thing back and come down there and run some
        operation that needs another year and a half work done. A year and a half to me, I
        am 68. That’s a long time to take someone else’s five years when they’re at age
        40.

Straub. Depo. Tr. 152:19-154:11.

        36.       The Debtor has only begun its investigation into the extent of below board

transactions between the Matthews and Mr. Straub. While the Debtor believes that the examples

set forth in the Motion may only the tip of the iceberg, based upon the complete lack of

{2234/000/00417345}                               14
              Case 18-19441-EPK        Doc 103       Filed 10/05/18   Page 15 of 35



consideration for the Mortgage and inequitable conduct, KK-PB should not be permitted to credit

bid at the sale of the Hotel.

H.      Mr. Straub and Mr. Matthews’s Prior Dealings.

              i.        The Nantucket Scheme.

        37.     Mr. Straub and Mr. Matthews have previously used the legal system to defraud

legitimate creditors of Mr. Matthews and to benefit Mr. Straub. A newspaper article from the

Inquirer and Mirror in Nantucket outlining Mr. Matthews’ and Mr. Straub’s financial dealings is

attached hereto as EXHIBIT T.

        38.     In or around 2009, Mr. Matthews was involved in another failed hotel project in

Nantucket, Massachusetts (the “Point Breeze Hotel”) and he owed millions to creditors. Several

creditors obtained judgements against Mr. Matthews and sought to collect against his assets,

including a house in Nantucket (the “Nantucket Property”). These judgment creditors filed a

verified complaint in the Nantucket Superior Court against inter alia Mr. Matthews and Equipment

Leasing International (“ELI”), an entity owned by Mr. Straub (the “Nantucket Complaint”)

seeking to unwind the various fraudulent transfers pursuant to the Massachusetts Uniform

Fraudulent Transfer Act. A copy of the Nantucket Complaint is attached hereto as EXHIBIT U.

        39.     As set forth in the Nantucket Complaint, about one month before the judgment

creditors obtained and recorded a writ of attachment in order to execute on the Nantucket Property,

Mr. Matthews permitted a $6,000,000 mortgage assignment to be recorded by Mr. Straub’s

company, on the Nantucket Property (the “Nantucket Mortgage”), presumably with the intent to

thwart the subordinate judgment creditors’ collection efforts. Nantucket Compl. ¶ 19-30. Then,

pursuant to a “loan agreement” between Mr. Straub’s company and Mr. Matthews, Mr. Straub

transferred $773,000 to J.P. Morgan Chase, the holder of the first mortgage on the Nantucket home.



{2234/000/00417345}                             15
             Case 18-19441-EPK         Doc 103        Filed 10/05/18   Page 16 of 35



A copy of the loan agreement is attached hereto as EXHIBIT V. The loan agreement provided that

after the payment to J.P. Morgan Chase, Mr. Matthews was to sell the Nantucket Property and

“utilize the proceeds from the sale of the Nantucket home to fund a Trust to be formed for the

benefit of Mia Matthews and her two (2) daughters as beneficiaries.” The loan agreement further

provided that only Mr. Straub could select the trustee under this trust.

       40.     Not surprisingly, Mr. Matthews “defaulted” under the loan agreement and in

October of 2010, Mr. Straub filed a lawsuit against Mr. Matthews in the Palm Beach County

Circuit Court seeking to foreclose the Nantucket Mortgage. In such action, Mr. Straub alleged that

the Matthews were transferring money out of their names to third parties. The net result of these

machinations was that Mr. Straub successfully alienated whatever equity Mr. Matthews had in the

Nantucket Property beyond the reach of Mr. Matthews’ legitimate creditors and yet Mr. Matthews

remained in possession of Nantucket Home for many years to come.

       41.     On July 6, 2009, the judgment creditors filed an involuntary bankruptcy against PB

Realty Holdings, LLC (“PB Realty Holdings”), a Massachusetts entity owned by Mr. Matthews

that was the owner of the Point Breeze Hotel, thereby initiating In re PB Realty Holdings, LLC,

Bankruptcy Case No. 09-16389-WCH, Eastern District of Massachusetts (the “PB Realty

Bankruptcy”). The chapter 7 trustee in the PB Realty Bankruptcy (the “Trustee”) filed an

adversary complaint against Mr. Matthews and other parties alleging that Mr. Matthews

misappropriated and fraudulently transferred over $50 million in loan proceeds that were meant

for the Point Breeze Hotel project, and how he used multiple corporate entities, including Royal

160, LLC (the predecessor entity to the Debtor herein), as alter egos and vehicles to defraud

creditors. A copy of the adversary complaint is attached hereto as EXHIBIT W.




{2234/000/00417345}                              16
               Case 18-19441-EPK       Doc 103         Filed 10/05/18   Page 17 of 35



         42.    Ultimately, on November 16, 2012, the Trustee entered into a settlement with Mr.

Matthews whereby Mr. Matthews bought his way out of that case for a payment of $600,000 and

the purchase of over $36 million in creditor claims (including the claims of the judgment creditors

who filed the Nantucket Complaint).

         43.    Upon information and belief, Mr. Straub provided the funds and purchased the

claims necessary to resolve Mr. Matthews litigation with the Trustee.

         44.    Two years after foreclosing on the Nantucket Property, Mr. Straub funded an

unknown amount of money to effectuate Mr. Matthews’ settlement with the Trustee. Why would

any legitimate arm’s length lender fund this settlement? Would Citibank fund such a settlement?

The answer to those questions is quite obvious.

         45.    Notably, Mr. Straub funded this bankruptcy settlement roughly a year prior to his

decision to “finance” Mr. Matthews’ re-purchase of the Hotel; the decision to fund this settlement

occurred approximately two years before Mr. Straub sought to foreclose his Mortgage on the

Hotel.

                ii.    Mr. Straub and the Matthews Orchestrate a Friendly Foreclosure of
                       the Lot Behind the Hotel.

         46.    In September 2014, Mr. Matthews used his company, Mirabia, LLC (“Mirabia”),

to purchase a lot located behind the Hotel for $5.8 million dollars. Upon information and belief,

the funds used to purchase the lot were diverted funds provided by the EB-5 Creditors. Mr.

Matthews is the owner and manager of Mirabia. In or around 2015, Mirabia and an entity called

Medici Finanza, LLC (“Medici”) entered into a Deed in Lieu of Foreclosure dated March 24, 2015

(the “Deed”), and such deed is recorded on May 26, 2016. The Deed is signed by Les Evans, the

Debtor’s pre-petition attorney, and witnessed by Craig Galle, Mr. Straub’s attorney and registered

agent for Medici.

{2234/000/00417345}                               17
              Case 18-19441-EPK            Doc 103         Filed 10/05/18     Page 18 of 35



        47.      On January 27, 2017, the parties recorded a Corrected Deed in Lieu of Foreclosure,

which stated that it was being recorded to correct the notary and witness acknowledgment, and is

signed by Ms. Matthews on behalf of Mirabia.

        48.      On February 1, 2017, Medici sold the property to Timothy & Gayle DeVries for $5

million dollars, and Craig Galle signed the deed as the manager of Medici. Upon information and

belief, the Debtor believes that Mr. Straub is affiliated with Medici and Timothy & Gayle DeVries,

especially in light of his attorney signing the pertinent documents on behalf of such entities.

I.      Mr. Straub and the Matthews’ Continued Dealings.

        49.      As discussed supra, despite being purportedly owed over $37 million, Mr. Straub

continues to provide significant financial resources to the Matthews.

        50.      For example, on June 6, 2018, in order to gain access to Mr. Matthews who was

prohibited from speaking to witnesses in the Criminal Case, Mr. Straub filed a Declaration of

Glenn F. Straub (the “Straub Declaration”) in the Criminal Case stating inter alia that he considers

himself “an acquaintance of Robert Matthews, and a close friend of his wife, Maria Matthews[,]”

and “[f]rom time-to-time, I socialize with the Matthews’ family, including their two daughters.”6

See Straub Decl. ¶ 1. A copy of the Declaration is attached hereto as EXHIBIT X. The Straub

Declaration also states that Mr. Straub loaned Mr. Matthews a car, and he seeks the ability to speak

to Mr. Matthews in order to provide support and comfort to the Matthews’ family. See id. at ¶ 2-

4.

        51.      Despite representations in Mr. Matthews’ individual Chapter 11 case to the

contrary, recent court papers filed by Palm Beach Polo, Inc. (“Palm Beach Polo”) indicate that



6
 Based on the Straub Declaration, on June 22, 2018, the court issued a Ruling and Order on Motion to Modify
Conditions of Release permitting Mr. Matthews to communicate with Mr. Straub regarding ongoing business matters
not the subject of the prosecution.

{2234/000/00417345}                                   18
              Case 18-19441-EPK        Doc 103       Filed 10/05/18    Page 19 of 35



Palm Beach Polo, Inc. (through Mr. Straub) loaned Mr. Matthews the $150,000 retainer necessary

to retain criminal defense counsel.

        52.    As noted in Exhibit R, on September 11, 2017, Palm Beach Polo filed an odd

complaint in the federal district court against the Connecticut law firm of Wiggin & Dana, LLP,

seeking to recoup the retainer paid to the firm on Mr. Matthews’ behalf.

        53.    Notably, the complaint highlights Mr. Matthews’ and Mr. Straub’s business

dealings and apparent fallout in July, 2018. See Complaint at Para. 12.

        54.    Also, Mr. Straub has paid for the real estate taxes for the Hotel not through KK-

PB, but through a different entity. Specifically, the Palm Beach County Tax Collector’s website

shows that Arena Ventures LLC paid the Debtor’s 2015 real estate taxes in the amount of

$212,586.30 on August 17, 2016, and 2016 real estate taxes in the amount of $225,713.93 on

August 17, 2016. A copy of the 2015 tax payment information is attached hereto as EXHIBIT Y.

A copy of the 2016 tax payment information is attached hereto as EXHIBIT Z. The Florida

Department of State, Division of Corporations information regarding Arena Ventures LLC shows

that its manager is Mr. Straub, a copy of which is attached hereto as EXHIBIT AA.

        55.    Mr. Straub’s use of a separate entity to satisfy the past due real estate taxes is

especially suspect given his prior predilection for orchestrating friendly forecloses that seem to

ultimately benefit both the Matthews and Mr. Straub to the detriment of Mr. Matthews’ legitimate

creditors.

J.      Mr. Straub’s Relationship with Mrs. Matthews.

        56.    Quite possibly the reason why Mr. Straub has formed trusts for the benefit of Mrs.

Matthews daughters and altruistically bailed Mr. Matthews out from his litigation in Boston is that

Mr. Straub is, in reality, more than just a business associate of the Matthews.



{2234/000/00417345}                             19
             Case 18-19441-EPK         Doc 103      Filed 10/05/18   Page 20 of 35



       57.     Upon information and belief, Mr. Straub and Mrs. Matthews had and may continue

to have a close and intimate relationship.

       58.     Ryan Black, the 1% owner of Palm House, has informed the Debtor that in

November of 2014 at a business meeting in Mr. Straub’s office, when asked why Mr. Straub hadn’t

declared a default or started to foreclose on the Mortgage, Mr. Straub stated that he would give

Mr. Matthews an extension, “every time Bob [Mr. Matthews] let him sleep with Mia [Mrs.

Matthews].” An email from Ryan Black confirming these allegations is attached hereto as

EXHIBIT BB.

       59.     More recently; however, it appears that the relationship between Mr. Straub and

Mrs. Matthews may have soured.

       60.     On July 5, 2018, an entity controlled by Mr. Straub, West Coast Investors, LLC

(“WCI”), filed a complaint against the Matthews in the circuit court for St. Lucie County.

       61.     The complaint alleges claims of fraudulent inducement with respect to a loan,

breach of a loan agreement, promissory estoppel, and unauthorized use of a credit card (the “St.

Lucie Complaint”). A copy of the St. Lucie Complaint is attached hereto as EXHIBIT CC.

       62.     The St. Lucie Complaint shows that WCI’s predecessor-in-interest, Palm Beach

Polo, Inc., made a $150,000 loan to Mrs. Matthews for the benefit of Mr. Matthews in May 2018,

and a second $150,000 loan to Mrs. Matthews for the benefit of Mr. Matthews on May 28, 2018.

       63.      An Assignment Agreement dated July 3, 2018 is attached to the St. Lucie

Complaint as Exhibit 1 and shows that Palm Beach Polo, Inc. assigned the loans and credit card

use claims to WCI, and that Mr. Straub, as president, signed on behalf of both entities. Would

Citibank loan one of its commercial borrowers a car or freely let it use a credit card? Obviously

not.



{2234/000/00417345}                            20
               Case 18-19441-EPK       Doc 103       Filed 10/05/18   Page 21 of 35



       64.      Mr. Straub has a history of suing his prior paramours and was being investigated

by the Broward State Attorney’s Office in that regard. On two recent occasions, Mr. Straub’s

company, Palm Beach Polo, Inc. has filed lawsuits seeking to impose liens, obtain judgments

and/or foreclose upon the homes of his ex-girlfriends. A copy of an August 16, 2017 SunSentinel

article outlining the allegations of these lawsuits is attached hereto as EXHIBIT DD.

K.     PHH Records a Mortgage on the Hotel Unsupported by Consideration.

       65.      Turning to PHH, on or about January 21, 2013, PHH and Palm House entered into

a transaction under which PHH would loan Palm House between $500,000 and $39,500,000, and

Palm House executed a loan and security agreement in favor of PHH, a promissory note in favor

of PHH. Upon information and belief, the Bad Actors used PHH as the alleged investment

company in which the EB-5 Creditors would have an equity interest in in exchange for their

investments.

       66.      Approximately 20 months later, in September 2014, PHH and the Debtor entered

into a Mortgage and Security Agreement (the “PHH Mortgage”) under which the Debtor granted

PHH lien on the Hotel to secure a payment of $39,500,000. The PHH Mortgage, a copy of which

is attached hereto as EXHIBIT EE, was signed by Ryan Black as the managing member of Palm

House. PHH recorded the PHH Mortgage on October 17, 2014. PHH did not provide a loan in

the amount of $39,500,000 to the Debtor. Upon information and belief, PHH provided no

consideration to the Debtor in exchange for the PHH Mortgage. Further, upon information and

belief, at the time Ryan Black signed the PHH Mortgage, he had been ousted as manager and

lacked authority to bind the Debtor.

       67.      A few months later, on December 2, 2014, PHH initiated case no.: 2014CA014382

against Palm House by filing a complaint with one count for a breach of promissory note and a



{2234/000/00417345}                             21
             Case 18-19441-EPK         Doc 103        Filed 10/05/18   Page 22 of 35



second count for money lent (the “PHH Complaint”), a copy of which is attached hereto as

EXHIBIT FF. PHH states that it “advanced at least [$31,800,000] to [Palm House].” PHH Compl.

¶ 8. The Debtor is not a party to this suit, and PHH has not sued the Debtor under the PHH

Mortgage or otherwise.

H.     The Proposed Bankruptcy Sale of the Hotel and Mr. Straub’s Post-Petition
       Interference with the Sale Process.

       68.     The Debtor is in the process of marketing the sale of the Hotel and has filed a

Motion for the Entry of an Order (I) Approving Bid Procedures and Bid Protections in Connection

with the Sale of Substantially All of its Assets, (II) Approving the Form and Manner of Notice and

Sale, (III) Scheduling an Auction and Sale Hearing and (IV) Approving the Sale of the Assets Free

and Clear of Liens, Claims and Encumbrances [ECF No. 92] (the “Bid Procedures Motion”),

which includes a proposed asset purchase agreement with a stalking horse bidder for a purchase

price of $32,000,000.

       69.     Following the Petition Date, on September 6, 2018, Mr. Straub visited the Hotel on

two occasions and interfered with the Debtor’s meetings with parties interested in the Hotel who

may become potential bidders. The Debtor believes that Mr. Straub has a reputation of being

litigious, and his presence on the Hotel would interfere with the marketing of the sale of the Hotel.

A potential broker interviewed by the Receiver was reluctant to be involved with the sale of the

Hotel based on Mr. Straub’s reputation.

       70.     The Debtor believes that KK-PB may assert a secured claim and right to credit bid

in the amount of $37,000,000 or more, and PHH may assert a secured claim and right to credit bid

in the amount of $39,000,000 or more. Through this Motion, the Debtor seeks to prevent KK-PB

and PHH from credit bidding with respect to the sale of the Hotel.




{2234/000/00417345}                              22
             Case 18-19441-EPK           Doc 103         Filed 10/05/18   Page 23 of 35



                                       LEGAL ARGUMENT

I.     The Court’s Power to Limit a Creditor’s Right to Credit Bid.

       71.     Pursuant to section 363(k), the Court has the power to limit a creditor’s right to

credit bid for cause. Section 363(k) states that:

       (k) At a sale under subsection (b) of this section of property that is subject to a lien
       that secures an allowed claim, unless the court for cause orders otherwise the holder
       of such claim may bid at such sale, and, if the holder of such claim purchases such
       property, such holder may offset such claim against the purchase price of such
       property.

11. U.S.C. § 363(k) (emphasis added).

       72.     “[O]nly an allowed claim under § 502 is entitled to “credit bid” at § 363(b) sale.”

In re RML Dev., Inc., 528 B.R. 150, 154 (Bankr. W.D. Tenn. 2014). While a secured creditor has

the right to credit bid, the “law is equally clear, as Section 363(k) provides, that the Court may for

cause order otherwise.” In re Fisker Auto. Holdings, Inc., 510 B.R. 55, 59 (Bankr. D. Del. 2014)

(quotations and citations omitted). Further, section 105(a) states that the “court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this title.”

11 U.S.C. § 105(a).

       73.     “The term ‘cause’ is not defined in the Bankruptcy Code and is left to the courts to

determine on a case-by-case basis.” In re Old Prairie Block Owner, LLC, 464 B.R. 337, 348

(Bankr. N.D. Ill. 2011). Various courts have limited credit bid rights where a creditor’s allowed

secured claim is in dispute, the creditor engaged in inequitable conduct and/or limiting a creditor’s

right to credit bid would foster a competitive bidding environment. For example, in In re

Daufuskie Island Properties, LLC, the court determined that William R. Dixon (“Dixon”) would

not have the right to credit bid because his secured claim was disputed. 441 B.R. 60, 63 (Bankr.

D.S.C. 2010). The chapter 11 trustee had sought to avoid Dixon’s mortgage as a preference but



{2234/000/00417345}                                 23
              Case 18-19441-EPK         Doc 103       Filed 10/05/18    Page 24 of 35



dismissed such case without prejudice pending determination of the value of the property and to

avoid costs. Id. at 63. Also, a secured creditor filed a complaint to invalidate and/or subordinate

Dixon’s mortgage and claim, and the court had determined that such creditor’s mortgage had

priority over Dixon’s mortgage. Id. The court held that “Dixon cannot credit bid his asserted

mortgage under § 363(k)” and even if he were allowed to credit bid he would be required to “pay

the mortgages and liens (if any) which have priority senior to its mortgage.” Id. at 64.

        74.     Also, in In re RML Dev., Inc., the debtor owned two residential apartment

complexes. 528 B.R. 150, 152 (Bankr. W.D. Tenn. 2014). A lender asserted a first priority secured

claim, and an individual creditor asserted a secured claim in the amount of $3,860,000 under a

constructive trust theory that arose prior to the lender’s financing arrangement. Id. After two

pending sales failed to close, the lender sought to amend the sale orders to permit it to credit bid.

Id. at 153. The debtor argued that the credit bid should be limited to the undisputed portion of the

lender’s claim, and objected to the lender’s interest calculation and payment reconciliation. Id. at

156. The court ruled that the lender’s right to credit bid would be limited to the undisputed amount

of its claim. Id.

        75.     In In re The Free Lance-Star Publ'g Co. of Fredericksburg, VA, the debtors sought

to sell its assets through an auction. 512 B.R. 798, 799-800 (Bankr. E.D. Va. 2014). Around the

same time, the lender initiated an adversary for declaration that it had a valid and perfected lien on

substantially all of the debtor’s assets. Id. at 800. The court held an evidentiary hearing and

determined that the lender did not have a valid lien on certain assets and could not credit bid its

claim against such assets. Id. The court also determined that the lender had engaged in inequitable

conduct that required the court to limit the lender’s right to credit bid in order to foster a robust

auction because: i) the lender purchased the loan from BB&T and pressed the debtor “‘to walk



{2234/000/00417345}                              24
             Case 18-19441-EPK          Doc 103       Filed 10/05/18    Page 25 of 35



hand in hand’ with it through an expedited bankruptcy sale process” in a “classic loan-to-own

scenario[,]” ii) when the lender learned that it did not have a lien on certain assets it made the

“unilateral decision to expand the scope of its security interest” when its “overt requests for the

Debtors to grant such liens on the Tower Assets failed[,]” iii) the lender did not disclose the filing

of such financing statements to expand such scope of its security interest when the lender asked

the court to grant it a lien on such assets during the cash collateral hearing, and iv) the lender

pressured the debtor to shorten its marketing period and added language in the marketing materials

that conspicuously advertise the lender’s alleged 39 million dollar credit bid rights to frustrate the

competitive bidding process. Id. at 803, 806. The court reduced the lender’s right to credit bid

from 39 million dollars to 13.9 million dollars for assets on which it had a valid lien. Id. at 808.

       76.     In Fisker, Hybrid Tech Holdings, LLC (“Hybrid”) purchased a 168.5 million dollar

senior loan facility for 25 million dollars. 510 B.R. at 57. The debtors and Hybrid entered into an

asset purchase agreement under which Hybrid would purchase the debtors’ assets for a 75 million

dollars credit bid with no competitive auction process. Id. at 57. The debtors, who were non-

operating, filed for bankruptcy and insisted that the sale hearing be held with only a 24-business

day objection period, despite the court’s “repeated admonition that the timing of the Sale Motion

was troublesome.” Id. at 60. The creditors’ committee opposed the sale, opposed Hybrid’s right

to credit bid, and proposed an auction with Wanxing America Corporation (“Wanxing”) as a

bidder. Id. at 60-61. Wanxing made clear it would not participate in an auction if Hybrid was

permitted to bid more than 25 million dollars. Id. at 60-61. The court limited Hybrid’s right to

credit bid to 25 million dollars because: i) without the cap, not only would there the bidding be

chilled, but there would be no bidding by Wanxing, ii) Wanxiang has a vested interest in

purchasing Fisker because it recently purchased the primary component of Fisker electric cars for



{2234/000/00417345}                              25
               Case 18-19441-EPK         Doc 103       Filed 10/05/18    Page 26 of 35



$300 million through a bankruptcy, iii) “Hybrid’s rush to purchase and to persist in such effort is

inconsistent with the notions of fairness in the bankruptcy process,” and iv) the debtors and

creditors committee agreed that Hybrid’s claim is partially secured, partially unsecured and of

uncertain status for the remainder. Id. at 60-61.

        77.     Other courts have also concluded that a creditor’s right to credit bid could be limited

to foster a competitive bidding environment. See In re The Free Lance-Star Publ'g Co. of

Fredericksburg, VA, 512 B.R. 798, 805 (Bankr. E.D. Va. 2014) (stating that “limiting the amount

of the credit bid in this case will restore enthusiasm for the sale and foster a robust bidding process”

and “[m]aximizing the value debtors might be able to realize from the sale of their assets is an

important policy advanced by the Bankruptcy Code.”); see also In re Philadelphia Newspapers,

LLC, 599 F.3d 298, 316 n.14 (3d Cir. 2010), as amended (May 7, 2010) (stating that a “court may

deny a lender the right to credit bid in the interest of any policy advanced by the Code, such as to

ensure the success of the reorganization or to foster a competitive bidding environment.”).

II.     The Court Should Not Permit KK-PB to Credit Bid.

              a. KK-PB Does Not Have an Allowed Claim and Any Claim Filed by KK-PB
                 Would be Subject to Significant Dispute.

        78.     As an initial matter, the Debtor listed KK-PB in its schedule as holding a disputed

claim. See ECF No. 1. KK-PB has not filed a proof of claim. As a result, KK-PB presently does

not have any allowed claim. On this basis alone, KK-PB does not have the right to credit bid.

        79.     To the extent KK-PB files a proof of claim, such claim will be subject to significant

dispute. For example, the Debtor intends to initiate an adversary proceeding raising various claims

against KK-PB, including but not limited to: i) KK-PB and Mr. Straub provided no consideration

to the Debtor and thus the Mortgage and Note are invalid; ii) the Note and Mortgage are avoidable

fraudulent transfers because inter alia no consideration was provided to the Debtor and Mr. Straub

{2234/000/00417345}                               26
               Case 18-19441-EPK                Doc 103         Filed 10/05/18        Page 27 of 35



was an insider of the Debtor at the time he sold his interest to Palm House and obtained the

Mortgage and Note for KK-PB;7 iii) any allowed claim of KK-PB should be equitably

subordinated to the claims of other creditors, including those of the EB-5 victims, because, as

discussed in greater detail supra, Mr. Straub orchestrated the leveraged buy-out described above

while he was an insider of, and owed a fiduciary duty, to the Debtor, Mr. Straub engaged in

significant self-dealing with respect to such transaction, Mr. Straub received $2.9 million dollars

from the accounts of the EB-5 Creditors, Mr. Straub likely received three payments relating to the

Mortgage and Note from the EB-5 Creditors, KK-PB and Mr. Straub were involved in the EB-5

fraud, Mr. Straub has an inordinate amount of influence over the Matthews, Mr. Straub and Mr.

Matthews have been involved in prior schemes that were used to thwart the legitimate interests of

creditors and benefit Mr. Straub;8 iv) any allowed claim of KK-PB should be recharacterized as

equity because even assuming arguendo that KK-PB and Mr. Straub provided monies or other

consideration to the Debtor (which they did not), the Debtor was under-capitalized at the outset




7
  The Debtor believes that such claims would be timely because inter alia the Debtor has already asserted the
Counterclaims, and the Debtor can stand in the shoes of the EB-5 Creditors who have alleged fraudulent transfer
claims against KK-PB and an equitable lien on the Hotel in the EB-5 Complaint, timely placed KK-PB on notice of
such claims, and hold unsecured claims against the Debtor. Moreover, the Debtor believes that the Internal Revenue
Service may have an unsecured claim against the Debtor, and therefore, the Debtor would also be able to step into the
shoes of the IRS and utilize a ten-year lookback period. See EB-5 Compl. at ¶¶ 393-424, 507-529; see In re Klipnis,
555 B.R. 877 (Bankr. S.D. Fla. 2016).
8
  Section 510(c) states that after notice and a hearing, the Court may “(1) under principles of equitable subordination,
subordinate for purposes of distribution all or part of an allowed claim to all or part of another allowed claim or all or
part of an allowed interest to all or part of another allowed interest; or (2) order that any lien securing such a
subordinated claim be transferred to the estate.” 11 U.S.C. § 510(c). “Proper exercise of the equitable subordination
power can take place only where three elements are established: (1) The claimant must have engaged in some type of
inequitable conduct, (2) The misconduct must have resulted in injury to the creditors or conferred an unfair advantage
on the claimant, (3) Subordination of the claim must not be inconsistent with the provisions of the Bankruptcy Act.
In re Rich Capitol, LLC, 436 B.R. 224, 232 (Bankr. S.D. Fla. 2010) (citing In re Lemco Gypsum, Inc., 911 F.2d 1553,
1556 (11th Cir.1990).


{2234/000/00417345}                                        27
                Case 18-19441-EPK              Doc 103         Filed 10/05/18        Page 28 of 35



based on the leveraged buyout discussed above and any alleged loan was provided when no

disinterested lender would have extended credit.9

               b. Additional Cause Exists for the Court to Limit KK-PB’s Right to Credit Bid
                  Because It Engaged in Inequitable Conduct and Permitting KK-PB to Credit
                  Bid Would Chill the Auction Process.

         80.      In addition to the aforementioned arguments relating to the allowance, extent,

priority and validity of KK-PB’s claim, the Court should restrict KK-PB’s right to credit bid

because KK-PB and Mr. Straub have engaged in significant inequitable conduct.

         81.      First, Mr. Straub, while serving as the manager and president of the Debtor,

negotiated the leveraged buy-out transaction where he engaged in significant self-dealing and

overreaching. Mr. Straub and KK-PB received the Mortgage and Note, and $2.9 million dollars

misappropriated from the EB-5 Creditors. Palm House and Mr. Matthews received the ownership

interest in the Debtor. The Debtor, however, received nothing and, like the EB-5 Creditors, was

ultimately fleeced. The above described testimony of Mr. Straub and email from Alexander Domb

confirm that no consideration was provided to the Debtor. Further, Mr. Straub and KK-PB appear

to have received three payments relating to the Mortgage and Note from funds provided by EB-5

Creditors.

         82.      Second, KK-PB and Mr. Straub are alleged to have been involved in the fraud

perpetrated on the EB-5 Creditors. As set forth in the EB-5 Complaint: i) KK-PB and Mr. Straub

knew that the hotel project would be used as an alleged EB-5 visa program and that the foreign


9
  “The issue to be determined in recharacterization is whether a transaction created a debt or equity relationship from
the outset.” In re First NLC Fin. Servs., LLC, 415 B.R. 874, 879 (Bankr. S.D. Fla. 2009) (citations omitted).
“Recharacterization prevents an equity investor from labeling its contribution as a loan, and subverting the Bankruptcy
Code’s critical priority system by guaranteeing itself a higher priority-and a larger recovery-should the debtor file for
bankruptcy.” Id. (quotations omitted). “In recognizing the power of courts to recharacterize debt, the Eleventh Circuit
stated the following test: ‘Shareholder loans may be deemed capital contributions in one of two circumstances: where
the trustee proves initial under-capitalization or where the trustee proves that the loans were made when no other
disinterested lender would have extended credit.’” Id. (quoting In re N & D Properties, Inc., 799 F.2d 726, 733 (11th
Cir. 1986)).

{2234/000/00417345}                                       28
             Case 18-19441-EPK          Doc 103        Filed 10/05/18    Page 29 of 35



investors would want a mortgage on the Hotel to secure their investments, see EB-5 Compl. ¶ 513-

515, ii) KK-PB and Mr. Straub knew that potential investors were likely to perform due diligence

and ascertain whether the Hotel provided adequate security for their investments, see id. at ¶ 516,

iii) although KK-PB and Mr. Straub received the Mortgage from the Debtor on or about August

30, 2013, they did not record it for nearly seven months until March 29, 2014, see Mort. 1, iv) KK-

PB and Mr. Straub’s delay in recording created the façade that the Hotel was unencumbered by

such debt, and the EB-5 Creditors would be able to obtain a first position mortgage on the Hotel,

see EB-5 Compl. ¶ 520, v) by the time KK-PB and Mr. Straub recorded the Mortgage, the EB-5

Creditors had already wired their investments to be used for the hotel project, see id. at ¶ 421. KK-

PB is further alleged to have received funds from the defrauded EB-5 Creditors as fraudulent

transfers. See id. at ¶ 393-424. Given Mr. Matthew’s history elsewhere and his significant unpaid

creditors, coupled by losing this exact collateral to foreclosure previously, it defies logic and

common sense that KK-PB did not record the mortgage immediately upon closing unless the goal

was to conceal the financing.

       83.     Third, as described above, KK-PB initiates a suspect foreclosure action in an effort

to maintain control over the Hotel, and the parties are unable to determine basic information

regarding the closing during discovery in the foreclosure case, including who received what, if any

funds and whether or not payments required to be made, were in fact paid. The closing statement

has numerous errors, makes little sense and clearly does not accurately or truthfully reflect the

transaction that took place. The closing attorney, who has been indicted for his involvement in the

EB-5 fraud, testified that “[t]his was one of the craziest, sloppiest closings that I've ever had in 40

years and I'm not sure what the hell went on with some of it.” Evans Depo. Tr. 37:1-37:12. Mr.

Straub was unable to articulate whether he or KK-PB transferred any funds with respect to the



{2234/000/00417345}                               29
             Case 18-19441-EPK         Doc 103       Filed 10/05/18   Page 30 of 35



transaction and dodged questions by stating “That’s a legal question[,]” “I don't know anything

about those things[,]” “[o]ver my pay scale[,]” and “[t]hat’s not my job to do in the company.”

See Straub. Depo. Tr. 79:2-79:15, 82:4-82:13.

       84.     Fourth, Mr. Straub, has had and may continue to have a bizarre and influential

relationship over the Debtor, Mr. Matthews and Mrs. Matthews, and should be considered an

insider of the Debtor after his resignation as manager and president of the Debtor in September

2013. Against all logic, Mr. Straub has provided extensive financial support to the Matthews. He,

directly or through his companies, has paid for real estate taxes for the Hotel, loaned Mr. Matthews

a car, and in May 2018, provided loans totaling $300,000 to Mrs. Matthews for the benefit of Mr.

Matthews. See Straub Decl. ¶ 1; see St. Lucie Complaint. Mr. Straub has also funded the retainer

for the Matthews’ criminal defense attorneys. Mr. Straub has described himself as “a close friend

of his wife, Maria Matthews.” See Straub Decl. ¶ 1. As discussed above, Ryan Black, the 1%

owner of Palm House, has informed the Debtor that in November of 2014 at a business meeting in

Mr. Straub’s office, when asked why Mr. Straub hadn’t declared a default or started to foreclose

on the Mortgage, Mr. Straub stated that he would give Mr. Matthews an extension, “every time

Bob [Mr. Matthews] let him sleep with Mia [Mrs. Matthews].” Such a close and intimate

relationship between Mr. Straub and Mrs. Matthews further establishes that KK-PB and Mr. Straub

are insiders of the Debtor. See, e.g., In re McIver, 177 B.R. 366, 370 (Bankr. N.D. Fla. 1995)

(defining an insider relationship to exist when “the relationship between the Debtor and Defendant

would cause the Defendant to be able to gain an advantage similar to one arising from affinity.”).

       85.     Fifth, Mr. Straub and Mr. Matthews have prior dealings that are suspect, including

the above described Nantucket scheme, and friendly foreclosure of the lot behind the Hotel.




{2234/000/00417345}                             30
             Case 18-19441-EPK          Doc 103       Filed 10/05/18    Page 31 of 35



       86.     Sixth, Mr. Straub has continued to attempt to exert control over the Debtor and the

Hotel. For example, in order to obtain access to Mr. Matthews after he was indicted, Mr. Straub

filed the Straub Declaration stating that “I would like to have the ability to speak with Mr.

Matthews from time-to-time because of his knowledge of the history of the PHH property, all of

which can be useful for future sales of the hotel/condo units” and that having no contact with Mr.

Matthews would “inhibit my ability to provide the support and comfort to the Matthews’ family

that I would prefer to give, and hamper my ongoing business dealings with the PHH Hotel

property.” Straub Decl. ¶ 3-4. Also, on September 6, 2018, Mr. Straub visited the Hotel on two

occasions, unannounced and interfered with the Debtor’s meetings with parties interested in the

Hotel who may become potential bidders. The Debtor believes that Mr. Straub has a reputation of

being litigious, and his presence on the Hotel would interfere with the marketing of the sale of the

Hotel. A potential broker interviewed by the Receiver was reluctant to be involved with the sale

of the Hotel based on Mr. Straub’s reputation.

       87.     Restricting KK-PB’s right to credit bid will facilitate the Debtor’s ability to sell the

Hotel through the proposed auction and administer the estate’s assets for the benefit of its

legitimate creditors through this chapter 11 case. Permitting KK-PB to credit bid, on the other

hand, may derail the auction process and chill bidding.

       88.     The Debtor has filed the Bid Procedure Motion, requested an auction to be

scheduled in early November, and has entered into an asset purchase agreement with a stalking

horse bidder for the purchase price of $32,000,000. Also, as of August 24, 2018, forty-two people

have executed confidentiality agreements relating to the potential purchase of the Hotel. The

Debtor is concerned that interested parties will be confused by the status of KK-PB’s lien, how the




{2234/000/00417345}                              31
             Case 18-19441-EPK         Doc 103       Filed 10/05/18   Page 32 of 35



auction process might proceed, and be less likely to participate in the auction process if KK-PB is

permitted to credit bid.

       89.     Limiting KK-PB’s right to credit bid would help restore and encourage a

competitive bidding environment.      Moreover, if KK-PB is permitted to credit bid without

providing value to the estate and other creditors, and without providing for the payment of the

break-up fee, the Debtor may not be able to proceed with the sale of the Hotel.

III.   The Court Should Not Permit PHH to Credit Bid Because It Does Not Have An
       Allowed Claim, Any Claim It Filed Would be Subject to Significant Dispute, It
       Engaged in Inequitable Conduct, and Permitting PHH To Credit Bid Would Chill the
       Bidding Process.

       90.     As an initial matter, PHH does not have an allowed claim and on that basis alone,

it is not permitted to credit bid. The Debtor has listed PHH on its schedule as holding a disputed

claim. See ECF No. 1. PHH has not filed a proof of claim.

       91.     To the extent PHH files a proof of claim, such claim will be subject to significant

dispute. For example, the Debtor intends to initiate an adversary proceeding raising various claims

against PHH, including but not limited to: i) PHH provided no consideration to the Debtor and

thus the PHH Mortgage is invalid; ii) the PHH Mortgage is an avoidable fraudulent transfer

because inter alia no consideration was provided to the Debtor, iii) any allowed claim of PHH

should be equitably subordinated to the claims of other creditors because, as discussed in greater

detail supra, PHH provided no consideration and was involved in the EB-5 fraud, iv) any allowed

claim of PHH should be recharacterized as equity because even assuming arguendo that PHH

provided monies or other consideration to the Debtor (which it did not), the Debtor was under-

capitalized at the outset based on the leveraged buyout discussed above and the alleged loan was

provided when no disinterested lender would have extended credit.




{2234/000/00417345}                             32
             Case 18-19441-EPK          Doc 103       Filed 10/05/18    Page 33 of 35



       92.      In addition, the Court should restrict PHH’s right to credit bid because it engaged

in significant inequitable conduct.      In addition to obtaining the PHH Mortgage for no

consideration, as set forth in the EB-5 Complaint, PHH was used by the Bad Actors to obtain the

investment funds from the EB-5 Creditors by allegedly selling them a limited number of 79 equity

interests in PHH, a company that would be used in the development of the hotel and hold a

mortgage on the Hotel, in exchange for $500,000 and an administrative fee of $40,000-$60,000.

See EB-5 Compl. ¶ 13(a), (c). “PHH was not a legitimate EB-5 project, but rather a façade and

vehicle pursuant to which a group of conspirators stole over $40,000,000 from over 90 foreign

nationals seeking EB-5 visas and a better life for their families in the United States.” Id. at ¶ 218.

In count II of the EB-5 Complaint, the EB-5 Creditors have sought dissolution of PHH as members

of PHH and to remove the Bad Actors from management and pursuing legal claims on behalf of

PHH in an effort to cleanse their own criminal wrongdoing and settle claims with no benefit to the

fraud victims. Id. at ¶ 303-314.

       93.      Permitting PHH to credit bid would chill the bidding process. The Debtor has filed

the Bid Procedures Motion, requested an auction, and entered into an asset purchase agreement

with the stalking horse bidder for the purchase price of $32,000,000. Also, as of August 24, 2018,

forty-two people have executed confidentiality agreements relating to the potential purchase of the

Hotel. The Debtor is concerned that interested parties may be confused as to the status of PHH’s

lien, how the auction process might proceed, and be less likely to participate in the auction process

if PHH is permitted to credit bid. Limiting PHH’s right to credit bid would help restore a

competitive bidding environment.

       94.      The Debtor reserves the right to supplement the Motion following the conclusion

of discovery.



{2234/000/00417345}                              33
             Case 18-19441-EPK          Doc 103       Filed 10/05/18     Page 34 of 35



                                          CONCLUSION

       95.     In conclusion, KK-PB and PHH should not be permitted to credit bid because they

do not have allowed claims, and any secured claim they might assert would be subject to significant

dispute. Further, KK-PB and PHH engaged in significant inequitable conduct. The Debtor should

be permitted to sell the Hotel through a competitive auction process, and hold the net sale proceeds

in escrow, pending resolution of the claims of KK-PB, PHH and EB-5 victims.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order: i) granting

the Motion, ii) providing that KK-PB and PHH are not permitted to credit bid with respect to the

sale of the Hotel, and iii) granting the Debtor any other and further relief the Court deems equitable

and just.

                                               Respectfully submitted,
                                               SHRAIBERG, LANDAU, & PAGE, P.A.
                                               Attorney for the Debtor
                                               2385 NW Executive Center Drive, #300
                                               Boca Raton, Florida 33431
                                               Telephone: 561-443-0800
                                                Facsimile: 561-998-0047
                                                plandau@slp.law
                                                blee@slp.law

                                               By: /s/ Philip J. Landau
                                                       Philip J. Landau
                                                       Florida Bar No. 504017
                                                       Bernice C. Lee
                                                       Florida Bar No. 0073535




{2234/000/00417345}                              34
             Case 18-19441-EPK         Doc 103       Filed 10/05/18    Page 35 of 35



                                ATTORNEY CERTIFICATION
       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court as set forth in Local Rule 2090-1(A).

                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on October

5, 2018, via CM/ECF to all parties registered to receive such notice via electronic filing.

                                                      /s/ Philip J. Landau




{2234/000/00417345}                             35
